F DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 07/25/2016. It is noted, however, that applicant has not filed a certified copy of the JP 2016071764 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 01/15/2019 and 12/17/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: solution memory section, authority authenticating section, solution notification section in claim 1; high-rank notification section in claim 8; proxy application section and proxy approval section in claim 9; solution memory section, authority authenticating section, effect amount collection section, effectiveness-rate learning section in claim 10.
Solution memory section, authority authenticating section, solution notification section in claim 1 are generic placeholders that are given a function without any corresponding structure in the claim. 0028 and 0024 of the instant application explains that authority authenticating section and solution notification section are part of a computer and thus they will be interpreted as being any computer that can perform the claimed function. Solution memory section has been 
High-rank notification section in claim 8; proxy application section and proxy approval section in claim 9 are generic placeholders that are given a function without any corresponding structure in the claims. 0028 and 0024 of the instant application explains that High-rank notification section in claim 8; proxy application section and proxy approval section in claim 9 are part of a computer and thus they will be interpreted as being any computer that can perform the claimed function.
Solution memory section, authority authenticating section, effect amount collection section, effectiveness-rate learning section in claim 10. Authority authenticating section, effect amount collection section, effectiveness-rate learning section are generic placeholders that are given a function without any corresponding structure in the claim. 0028 and 0024 of the instant application explains that authority authenticating section and solution notification section are part of a computer and thus they will be interpreted as being any computer that can perform the claimed function. Solution memory section has been described as being a database in 0025 and thus any memory that can perform the claimed function will be understood as being the claimed generic placeholder.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and 9 recite the limitation "the operator”. There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, anything that requests corresponds to the claimed operator. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (US PUB. 20140058698, herein Gu) in further view of Grounds et al (US PUB. 20140118154, herein Grounds). 
Regarding claim 7, Gu teaches A board production management device for managing a board production line that produces a board on which an electronic component is mounted or for managing a board production device constituting the board production line (0034 fig. 2), the board production management device comprising: 
a solution memory section configured to link and store a problem event that may occur in the board production line or the board production device and that requires a countermeasure operation (0008 “The processor generates a table of debug knowledge in accordance with predefined debug rules, sets up the hybrid diagnostic engine in accordance with the table of debug knowledge, subjects the faulty board to the diagnostic engine to generate a suggested repair, processes feedback regarding an effectiveness of the suggested repair, and adjusts the hybrid diagnostic engine in accordance with the feedback regarding the effectiveness of the suggested repair.”, 0026, 0044), a solution to serve as the countermeasure operation (0032 “A diagnostic system may be a part of an overall test system and may be used to provide a repair suggestion for a faulty board based on a symptom or a syndrome of the faulty board. The repair suggestion may include information about a replacement(s) and/or an adjustment(s) of parts of the faulty board, which if made, should fix the faulty board.”), and [a set authority level that is set to] a worker who may implement the solution (0050 “The suggested repair(s) may be provided to a technician who will repair the faulty board”); 

Grounds teaches a set authority level that is set to a worker who may implement the solution (0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”)
an authority authenticating section configured to authenticate an execution authority level that is the authority level of the worker implementing the countermeasure operation (0018 “The worker database 210 may include data for workers in the organization, their repair job skill levels” 0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, 0016 “Workers are generally tested and given a grade or skill level indicting his or her qualifications for repairing a selected piece of equipment”) 
and a solution notification section configured to separately report, when the problem event occurs, an executable solution corresponding to a set authority level equal to or less than the execution authority level (0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, fig. 3, a repair job corresponds to a problem event occurring.), and an unexecutable solution corresponding to a set authority level exceeding the execution authority level (0020 “a worker may have a high level of skill for working on repairs that occur at station A (101) but have a low level of skills for working on repairs at station C1 and C2 (105a and 105b).”, 0024 “The processor may use urgency of repair to schedule a repair when a suitable selected worker is available. In box 708, the processor 202 sends data to the graphical user interface 204 wherein a representation of the worker or workers may be highlighted using the exemplary methods described herein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of manufactured circuit boards of Gu with the repairing based on worker skill level teachings of Grounds because Grounds teaches a means for assigning repair work based on skill level and knowledge to meet the requirements of the repair task (0016). 

Regarding claim 8, Gu and Grounds teach The board production management device of claim 7.
Grounds further teaches further comprising a high-rank worker notification section configured to notify a high-rank worker of the occurrence of the problem event in response to a request from the operator, the high-rank worker having an authority level equal to or higher than a set authority level corresponding to the unexecutable solution (0020 “a worker may have a high level of skill for working on repairs that occur at station A (101) but have a low level of skills for working on repairs at station C1 and C2 (105a and 105b).”, 0024 “The processor may use urgency of repair to schedule a repair when a suitable selected worker is available. In box 708, the processor 202 sends data to the graphical user interface 204 wherein a representation of the worker or workers may be highlighted using the exemplary 

Regarding claim 9, Gu and Grounds teach The board production management device of claim 7. 
Grounds further teaches further comprising: a proxy application section configured to notify a high-rank worker having an authority level equal to or higher than a set authority level corresponding to the unexecutable solution when the operator applies for proxy of the unexecutable solution (0020 “a worker may have a high level of skill for working on repairs that occur at station A (101) but have a low level of skills for working on repairs at station C1 and C2 (105a and 105b).”, 0024 “The processor may use urgency of repair to schedule a repair when a suitable selected worker is available. In box 708, the processor 202 sends data to the graphical user interface 204 wherein a representation of the worker or workers may be highlighted using the exemplary methods described herein. Additionally, the processor 202 may send a notice to the selected workers, for example, by sending a message to a communication device carried by the selected workers, such as a cellular device, for example.”, Certain workers cannot perform certain repairs. The system allows for notifying workers skilled enough in the repair to be notified.); 
and a proxy approval section configured to allow the operator to implement the unexecutable solution as a proxy when the high-rank worker approves the application (0016 “repair of the equipment may require a worker to have at least a selected level of skill and/or knowledge”, 0022 “FIG. 6 shows an exemplary interface enabling a user to use the system 200 described herein for selecting a work crew in response to a failed piece of equipment or a maintenance need…The selection bar 602 may include a number of selectable 

Regarding claim 11, Gu teaches A board production management method for managing a board production line, which produces a board on which electronic components are mounted, or a board production management device constituting the board production line (0034 fig. 2), comprising: 
a solution memory step for linking and storing a problem event that may occur in the board production line or the board production device and that requires a countermeasure operation (0008 “The processor generates a table of debug knowledge in accordance with predefined debug rules, sets up the hybrid diagnostic engine in accordance with the table of debug knowledge, subjects the faulty board to the diagnostic engine to generate a suggested repair, processes feedback regarding an effectiveness of the suggested repair, and adjusts the hybrid diagnostic engine in accordance with the feedback regarding the effectiveness of the suggested repair.”, 0026, 0044), a solution to serve as the countermeasure operation (0032 “A diagnostic system may be a part of an overall test system and may be used to provide a repair suggestion for a faulty board based on a symptom or a syndrome of the faulty board. The repair suggestion may include information about a replacement(s) and/or an adjustment(s) of parts of the faulty board, which if made, should fix the faulty board.”), and [a set authority level that is set to] a worker who may implement the solution (0050 “The suggested repair(s) may be provided to a technician who will repair the faulty board”); 
Gu does not teach a set authority level that is set to, an authority authentication step for authenticating an execution authority level that is the authority level of the worker implementing 
Grounds teaches a set authority level that is set to a worker who may implement the solution (0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”)
an authority authentication step for authenticating an execution authority level that is the authority level of the worker implementing the countermeasure operation (0018 “The worker database 210 may include data for workers in the organization, their repair job skill levels” 0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, 0016 “Workers are generally tested and given a grade or skill level indicting his or her qualifications for repairing a selected piece of equipment”); 
and a solution notification step for separately displaying, when the problem event occurs, an executable solution corresponding to a set authority level equal to or less than the authority level (0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, fig. 3, a repair job corresponds to a problem event occurring.), and an unexecutable solution corresponding to a set authority level exceeding the execution authority level (0020 “a worker may have a high level of skill for working on repairs that occur at station A (101) but have a low level of skills for working on repairs at station C1 and C2 (105a and 105b).”, 0024 “The processor may use urgency of repair to schedule a repair when a suitable selected worker is available. In box 708, the processor 202 sends data to the graphical user interface 204 wherein a representation of the worker or workers may be highlighted using the exemplary methods described herein. Additionally, the processor 202 may send a notice to the selected workers, for example, by sending a message 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of manufactured circuit boards of Gu with the repairing based on worker skill level teachings of Grounds because Grounds teaches a means for assigning repair work based on skill level and knowledge to meet the requirements of the repair task (0016). 


Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (US PUB. 20140058698, herein Gu) in further view of Grounds et al (US PUB. 20140118154, herein Grounds) in further view of Judy (US PAT. 8,473,320).

Regarding claim 10, Gu teaches A board production management device for managing a board production line, for producing a board on which electronic components are mounted, or a board production management device constituting the board production line (0034 fig. 2), comprising: 
a solution memory section configured to link and store a problem event that may occur in the board production line or the board production device and that requires a countermeasure operation (0008 “The processor generates a table of debug knowledge in accordance with predefined debug rules, sets up the hybrid diagnostic engine in accordance with the table of debug knowledge, subjects the faulty board to the diagnostic engine to generate a suggested repair, processes feedback regarding an effectiveness of the suggested repair, and adjusts the hybrid diagnostic engine in accordance with the feedback regarding the effectiveness of the suggested repair.”, 0026, 0044), a solution to serve as the countermeasure operation (0032 “A diagnostic system may be a part of an overall test system and may be used to provide a repair suggestion for a faulty board based on a symptom or a syndrome of the faulty board. The repair suggestion may include information about a replacement(s) and/or an adjustment(s) of parts of the faulty board, which if made, should fix the faulty board.”), and an effectiveness rate that indicates an extent to which the solution contributes to resolving the problem event (0008 “The processor generates a table of debug knowledge in accordance with predefined debug rules, sets up the hybrid diagnostic engine in accordance with the table of debug knowledge, subjects the faulty board to the diagnostic engine to generate a suggested repair, processes feedback regarding an effectiveness of the suggested repair, and adjusts the hybrid diagnostic engine in accordance with the feedback regarding the effectiveness of the suggested repair.”); 
and an effectiveness-rate learning section configured to correct the effectiveness rate of the implemented solution (0036 “technician 289 may repair the information about the effectiveness of the repairs”)
and an effect amount obtained by the implemented solution (0006 “and receiving, by the controller, feedback regarding an effectiveness of the suggested repair”)
and an effectiveness-rate learning section configured to correct the effectiveness rate of the implemented solution (Gu, 0036 “technician 289 may repair the information about the effectiveness of the repairs”)
and feeding back the result to the effectiveness rate (Gu 0006 “and receiving, by the controller, feedback regarding an effectiveness of the suggested repair”).
Gu does not teach an authority authenticating section configured to authenticate an execution authority level of that is the authority level of the a worker implementing the countermeasure operation; an effect amount collection section for linking and collecting, when the problem event occurs, the execution authority level of the worker, the solution implemented by the worker, by setting a magnitude of a learning coefficient according to the authority level of the worker, multiplying the obtained effect amount by the learning coefficient.
	Groundman does teach an authority authenticating section configured to authenticate an execution authority level of that is the authority level of the a worker implementing the countermeasure operation (0018 “The worker database 210 may include data for workers in the organization, their repair job skill levels” 0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, 0016 “Workers are generally tested and given a grade or skill level indicting his or her qualifications for repairing a selected piece of equipment”, Qualifications and skills correspond to the authority level.); 
an effect amount collection section for linking and collecting, when the problem event occurs, the execution authority level of the worker, the solution implemented by the worker (0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, linking and collecting of skill level and the repair takes place), and an effect amount obtained by the implemented solution (taught by Gu as shown above).
Gu in combination with Groundman teaches and an effectiveness-rate learning section configured to correct the effectiveness rate of the implemented solution (Gu, 0036 “technician 289 may repair the information about the effectiveness of the repairs”) by setting a magnitude of a learning coefficient according to the authority level of the worker (Groundman, 0020 “a worker may have a high level of skill for working on repairs that occur at station A (101) but have a low level of skills for working on repairs at station C1 and C2  [multiplying the obtained effect amount by the learning coefficient], and feeding back the result to the effectiveness rate (Gu 0006 “and receiving, by the controller, feedback regarding an effectiveness of the suggested repair”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of manufactured circuit boards of Gu with the repairing based on worker skill level teachings of Grounds because Grounds teaches a means for assigning repair work based on skill level and knowledge to meet the requirements of the repair task (0016).
Gu and Groundman do not teach multiplying the obtained effect amount by the learning coefficient. 
Judy does teach multiplying the obtained effect amount (taught by Gu as shown above) by the learning coefficient (col 32 lines 50-55 “The word "Descriptor" is used as a generic term to denote any one of the aforementioned three sets (Abilities, Skills and Knowledge). e. Our algorithm computes a " mini-TORQ" score for each Descriptor.”, col 34 lines 50-55 “That average may be "weighted" by multiplying "weights" to each of the mini-TORQ scores”, the descriptors correspond to the learning coefficient and they are multiplied by weights.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of manufactured circuit boards of Gu and the repairing based on worker skill level teachings of Grounds with the weight based understanding of skill level of a worker teachings of Judy because Judy teaches a means for understanding a measure of transferability between different skills using mathematical relationships for understanding attributes vital to an occupation (col lines 20-25).

A board production management method for managing a board production line, which produces a board on which electronic components are mounted, or a board production management device constituting the board production line (0034 fig. 2), comprising: 
a solution memory step for linking and storing a problem event that may occur in the board production line or the board production device and requires a countermeasure operation, a solution to serve as the countermeasure operation (0008 “The processor generates a table of debug knowledge in accordance with predefined debug rules, sets up the hybrid diagnostic engine in accordance with the table of debug knowledge, subjects the faulty board to the diagnostic engine to generate a suggested repair, processes feedback regarding an effectiveness of the suggested repair, and adjusts the hybrid diagnostic engine in accordance with the feedback regarding the effectiveness of the suggested repair.”, 0026, 0044), and an effectiveness rate that indicates an extent to which the solution contributes to resolving the problem event (0008 “The processor generates a table of debug knowledge in accordance with predefined debug rules, sets up the hybrid diagnostic engine in accordance with the table of debug knowledge, subjects the faulty board to the diagnostic engine to generate a suggested repair, processes feedback regarding an effectiveness of the suggested repair, and adjusts the hybrid diagnostic engine in accordance with the feedback regarding the effectiveness of the suggested repair.”); 
and an effect amount obtained by the implemented solution (0036 “technician 289 may repair the information about the effectiveness of the repairs”);
and an effectiveness rate learning step for correcting the effectiveness rate of the implemented solution (Gu, 0036 “technician 289 may repair the information about the effectiveness of the repairs”)
and feeding back the result to the effectiveness rate (0036)

Groundman teaches an authority authentication step for authenticating an execution authority level that is an authority of a worker implementing the countermeasure operation (0018 “The worker database 210 may include data for workers in the organization, their repair job skill levels” 0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, 0016 “Workers are generally tested and given a grade or skill level indicting his or her qualifications for repairing a selected piece of equipment”, Qualifications and skills correspond to the authority level.); 
an effect amount collection step for linking and collecting, when the problem event occurs, the authority level of the worker, the solution implemented by the worker (0019 “Each repair job entry 300 may further include a skill level 304 required for completion of the repair job”, linking and collecting of skill level and the repair takes place), and an effect amount obtained by the implemented solution (taught by Gu as shown above).
Gu in combination with Groundman teaches and an effectiveness rate learning step for correcting the effectiveness rate of the implemented solution (Gu, 0036 “technician 289 may repair the information about the effectiveness of the repairs”) by setting a magnitude of a learning coefficient according to the authority level of the worker (Groundman, 0020 “a worker may have a high level of skill for working on repairs that occur at station A (101) but have a low level of skills for working on repairs at station C1 and C2 (105a and 105b).”, 0019, the learning coefficient corresponds to the skill level of the worker and is in accordance with the authority level of the worker.), [multiplying the obtained effect amount by the learning coefficient], and feeding back the result to the effectiveness rate (Gu 0006 “and receiving, by the controller, feedback regarding an effectiveness of the suggested repair”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of manufactured circuit boards of Gu with the repairing based on worker skill level teachings of Grounds because Grounds teaches a means for assigning repair work based on skill level and knowledge to meet the requirements of the repair task (0016).
Gu and Groundman do not teach multiplying the obtained effect amount by the learning coefficient.
Judy does teach multiplying the obtained effect amount (taught by Gu as shown above) by the learning coefficient (col 32 lines 50-55 “The word "Descriptor" is used as a generic term to denote any one of the aforementioned three sets (Abilities, Skills and Knowledge). e. Our algorithm computes a " mini-TORQ" score for each Descriptor.”, col 34 lines 50-55 “That average may be "weighted" by multiplying "weights" to each of the mini-TORQ scores”, the descriptors correspond to the learning coefficient and they are multiplied by weights.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the worker repairing of manufactured circuit boards of Gu and the repairing based on worker skill level teachings of Grounds with the weight based understanding of skill level of a worker teachings of Judy because Judy teaches a means for understanding a measure of transferability between different skills using mathematical relationships for understanding attributes vital to an occupation (col lines 20-25).

Relevant Prior Art
	Gventer (US PUB. 20030028353) has been deemed relevant prior art since it is also uses its understanding of human skills in order to manufacture circuit boards. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116